Case 4:18-cv-00247-ALM Document 92-17 Filed 07/12/19 Page 1 of 2 PageID #: 1850




 Notice: This opinion is subject to formal revision before publication in the
 Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
 Court of any formal errors so that corrections may be made before the bound
 volumes go to press.


                           District of Columbia
                            Court of Appeals

 No. 19-BG-222

 IN RE JASON LEE VAN DYKE
                                                     2019 DDN 25
 A Member of the Bar of the
 District of Columbia Court of Appeals

 Bar Registration No. 1027245

 BEFORE: Fisher, Thompson, and Easterly, Associate Judges.


                                    ORDER
                               (FILED- June 6, 2019)

        On consideration of the two separate certified orders from the state of Texas
 wherein respondent admitted that in one case he threatened a party with civil or
 criminal action to gain an advantage in a civil matter and in another matter he
 threatened an individual with physical violence and respondent further agreed that
 his cumulative discipline for these two matters should be an eighteen-month
 suspension from the practice of law, all but three months stayed, followed by a
 fifteen-month period of probation subject to the conditions imposed by the state of
 Texas; this court’s March 25, 2019, order suspending respondent and directing him
 to show cause why reciprocal discipline should not be imposed; and the statement
 of Disciplinary Counsel regarding reciprocal discipline; and it appearing that
 respondent failed to file a response to this court’s show cause order; and it further
 appearing that respondent filed his D.C. Bar R. XI, §14(g) affidavit on April 22,
 2019, it is


                                     Exhibit 17
Case 4:18-cv-00247-ALM Document 92-17 Filed 07/12/19 Page 2 of 2 PageID #: 1851




       ORDERED that Jason Lee Van Dyke is hereby suspended from the practice
 of law in the District of Columbia for a period of eighteen months, nunc pro tunc to
 April 22, 2019, all but three months of the suspension stayed, followed by a fifteen-
 month period of probation subject to the conditions imposed by the state of Texas.
 See In re Sibley, 990 A.2d 483 (D.C. 2010); In re Fuller, 930 A.2d 194, 198 (D.C.
 2007) (rebuttable presumption of identical reciprocal discipline applies to all cases
 in which the respondent does not participate).




                                 PER CURIAM
